Citation Nr: 0410826	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for status 
post myocardial infarction with hypertension for the purpose of 
accrued benefits.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to October 
1957, and from December 1957 to January 1973.  The veteran died in 
June 1998.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to accrued benefits.  The appellant subsequently 
perfected an appeal regarding that issue.

In a May 2001 decision, the Board denied claims of entitlement to 
an effective date earlier than February 2, 1990, for a grant of 
service connection for status post myocardial infarction with 
hypertension for the purpose of accrued purposes; and entitlement 
to an effective date earlier than May 7, 1996, for a grant of a 
total rating based on individual unemployability due to service-
connected disabilities for the purpose of accrued purposes.  The 
Board also dismissed the appellant's claim of entitlement to a 
disability evaluation in excess of 60 percent for status post 
myocardial infarction with hypertension for the purpose of accrued 
purposes on the basis that the increased rating claim had been 
withdrawn by the veteran prior to his death.

The appellant subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While the 
case was pending at the Court, the VA Office of General Counsel 
filed a motion requesting that the Court vacate that portion of 
the Board's May 2001 that dismissed the claim of entitlement to a 
disability evaluation in excess of 60 percent for status post 
myocardial infarction with hypertension for the purpose of accrued 
purposes.  The appellant also filed a separate informal brief in 
support of her appeal.

In an April 2003 Memorandum decision, the Court granted the motion 
of the VA Office of the General Counsel, vacated that portion of 
the Board's April May 2001 that dismissed the claim of entitlement 
to a disability evaluation in excess of 60 percent for status post 
myocardial infarction with hypertension for the purpose of accrued 
purposes, and remanded that claim to the Board for compliance with 
directives that were specified by the Court.  

The Court also affirmed that portion of the Board's May 2001 that 
denied entitlement to an effective date earlier than February 2, 
1990, for a grant of service connection for status post myocardial 
infarction with hypertension for the purpose of accrued purposes; 
and entitlement to an effective date earlier than May 7, 1996, for 
a grant of a total rating based on individual unemployability due 
to service-connected disabilities for the purpose of accrued 
purposes.

The case was subsequently returned to the Board for further 
appellate review, consistent with the decision of the Court.


REMAND

As noted in the Introduction, in a May 2001 decision, the Board 
dismissed the appellant's claim of entitlement to a disability 
evaluation in excess of 60 percent for status post myocardial 
infarction with hypertension for the purpose of accrued purposes.  
In that decision, the Board essentially concluded that this claim 
had been withdrawn by the veteran, and that, consequently, there 
was no claim for an increased rating pending at the time of his 
death.

However, in the April 2003 Memorandum decision, the Court 
determined that a claim of entitlement to an increased evaluation 
status post myocardial infarction with hypertension was in fact 
pending at the time of the veteran's death.  For this reason, the 
Court granted the motion of the VA Office of the General Counsel, 
vacated that portion of the Board's April May 2001 that dismissed 
this issue, and remanded this claim to the Board for adjudication 
on the merits.  

The Board notes that, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and enhanced 
the assistance to be afforded to claimants in substantiating their 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  

Under this law, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their claims, and 
as to what evidence is to be provided by the claimant and what 
evidence VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a).  This requirement is not met unless VA can point to 
specific documents in the record that provide the necessary 
notice.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the RO certified this case for appeal to the 
Board in May 2000, which was prior to the enactment of the VCAA.  
Thus, the RO has not had the opportunity to ensure that the 
notification requirements of the VCAA have been satisfied.  

Therefore, the Board concludes that a remand of this case is 
necessary in order to ensure full compliance with the notification 
provisions of the VCAA, pursuant to Charles, Quartuccio, and other 
applicable authority.

Therefore, this case is remanded for the following actions:

1.  The RO should ensure that all notification and development 
action required by the VCAA (now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) have been completed.  In particular, 
the RO should advise the appellant of the information and/or 
evidence needed to substantiate her claim.  The RO should also 
advise the appellant as to her and VA's responsibilities under the 
VCAA.  The RO is free to undertake any development deemed 
necessary in order to fully comply with the VCAA.

2.  Once the foregoing has been completed, the RO should 
readjudicate the issue on appeal.  If the benefit sought on appeal 
remains denied, the RO should issue an SSOC, and the appellant 
should be afforded time in which to respond.  The appellant's 
claims folder should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





